Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 71-83, drawn to modified NK cell expressing an antigen-specific functional TCR and methods of making said cells.

Group II, claim(s) 84-90, drawn to methods for treating various diseases in a subject in need thereof by administering modified NK cell expressing an antigen-specific functional TCR.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


If applicant elects the invention of Group I, applicant must elect a species of NK cell type for initial examination on the merits selected from “an NK92 cell” OR “a YTS cell” OR “a primary human NK cell.”

If applicant elects the invention of Group I, applicant must elect a species of antigen recognized by the functional TCR selected from “a tumor or tumor-associated antigen” OR “a viral or viral-associated antigen.”

If applicant elects the invention of Group I, and applicant elects a species of antigen recognized by the functional TCR which is “a tumor or tumor-associated antigen” OR “a viral or viral-associated antigen,” 
then applicant must further elect if the “tumor or tumor-associated antigen” / “viral or viral-associated antigen” is 
“located on a cellular surface” OR is “an intracellular antigen.”

If applicant elects the invention of Group II, applicant must a elect a species of disease to be treated selected from “cancer” OR “viral infection” OR “autoimmune disease” OR “GvHD.”
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 71-85.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a modified NK cell expressing an antigen-specific functional TCR, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Beatty et al. (WO 2016/044605, cited on an IDS).  Beatty discloses a modified Natural Killer (NK) cell expressing an antigen-specific functional T cell receptor (TCR) complex (comprising a purified, or non-naturally occurring, natural killer cell immune function receptor-chimeric antigen receptor {NKR-CAR} polypeptide, Pg.2, ln. 8-9; where the encoded transmembrane domain of the NKR-CAR polypeptide is a transmembrane domain e.g., a transmembrane domain of a TCAR, comprising the transmembrane domain of a protein selected from the group consisting of TCR zeta, CD3 gamma, CD3 delta, CD3 epsilon, the alpha, beta or zeta chain of the T-cell receptor, Pg. 4, Ln. 13-18; where said TCAR comprises an antigen binding domain and an activating cytoplasmic domain from the T cell receptor complex with CD3 e.g. CD3 zeta chain, CD3 epsilon chain, 
approach, in which KIR-CAR-modified T cells induce an immune response specific to the antigen binding do9main in the KIR-CAR, Pg. 235, ln. 3-5; where T-cells or NK-cells are genetically modified to express a chimeric antigen receptor, Pg. 242, ln. 20-21; where an  NKp46-Based NCR CAR with mesothelin specificity triggers antigen specific cytotoxicity; Pg. 318, ln. 20-21).  Beatty also discloses the modified Natural Killer (NK) cell according to Claim 1, and further discloses wherein the cell is an NK-92 cell, or a primary human NK cell (where said cytotoxic cell comprises an NK cell or cytotoxic T cell or NK cell line, for example an NK92 cell, Pg. 27, ln. 13-17; using a vector capable of expressing a CAR construct in mammalian NK cells, Pg. 194, Ln. 1-2).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644